Citation Nr: 1016775	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals, prostate cancer.

2.  Entitlement to an initial compensable disability rating 
for service-connected impotence, secondary to prostate 
cancer.

3.  Entitlement to a compensable disability rating for 
service-connected tinea pedis, bilateral (previously shown as 
fungal infection, foot, right great toe deformity).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 through 
February 1985.     

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Veteran indicated his desire to testify at a Board 
hearing in a VA Form 9 dated in April 2007.  In January 2010 
correspondence he withdrew this hearing request.  

This case was previously before the Board in October 2009 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran's prostate disorder is currently productive 
of no more than occasional urinary leakage, and occasional 
sphincter control issues.  There is no evidence of any 
current renal dysfunction; urine leakage requiring the 
wearing of absorbent materials requiring changing less than 
two times per day; urinary frequency with daytime interval 
between two and three hours or awakening two times per night; 
obstructed voiding; or urinary tract infection.

2.  The Veteran's impotence is currently manifested by loss 
of erectile ability, without any evidence of penis deformity.

3.  The Veteran's bilateral tinea pedis is currently 
manifested by significant thickening of all ten toenails with 
marked subungual debris and scaling on the bottom of the foot 
in a moccasin distribution, consistent with tinea pedis.  
There is no ulceration or skin breakdown and the total body 
surface area involved is approximately 10 percent.  It is not 
shown to affect 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 
1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.97, 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for an initial compensable disability rating 
for impotence secondary to prostate cancer have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7599-7522 
(2009).

3.  The criteria for a 10 percent disability rating, and no 
higher, for bilateral tinea pedis are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7899-7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
service-connected prostate disorder, impotence, and bilateral 
tinea pedis are more disabling than currently evaluated.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  


When rating the service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

1.	Residuals, prostate cancer

The Veteran was originally granted service connection for 
prostate cancer based on his presumed exposure to herbicides 
by rating decision dated in April 2006 and was assigned an 
initial noncompensable disability rating.  Service connection 
was also granted and separate ratings assigned for impotence 
and a residual scar. 

The Veteran's prostate disorder is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528.  Under DC 7528, if there has been 
no local reoccurrence or metastasis following surgical, X-
ray, actineo-plastic chemotherapy or other therapeutic 
procedure, the disability should be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  The Veteran was apparently diagnosed with 
cancer of the prostate was treated with a prostatectomy in 
April 1999.  Since that time, there is no medical evidence of 
a recurrence or metastasis of prostate cancer; therefore, it 
is appropriate to rate the Veteran's disorder under the 
rating criteria for voiding dysfunction or renal dysfunction. 

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent evaluation.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under DC 7101 
warrants a 60 percent evaluation.  Renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101 
warrants a 30 percent evaluation.  Renal dysfunction with 
albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under DC 7101 warrants a 
noncompensable evaluation. 38 C.F.R. § 4.115a.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval  between two and three hours, or; awakening 
to void two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  38 C.F.R. § 
4.115a.

DC 7527 is also potentially for application and provides that 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527.  Recurrent symptomatic urinary tract 
infection requiring drainage/frequent hospitalization 
(greater than 2 times per year), and/or requiring continuous 
intensive management warrants a 30 percent evaluation.  
Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  38 
C.F.R. § 4.115a.

Evidence relevant to the current severity of the Veteran's 
prostate disorder includes a February 2006 VA examination.  
During this examination the Veteran reported that he 
underwent radical prostatectomy in 1999 and was diagnosed 
with prostate cancer with a (*) grade 7.  He had a 
prostatectomy at Memorial Hospital in Colorado Springs.  He 
did not have hormonal therapy.  One year later, he had a 
localized recurrence, noted by an elevated PSA (prostate 
specific antigen), and he underwent external beam radiation 
therapy for three months.  He had not had any further therapy 
for prostate cancer since then.  His last PSA was less than 
0.1 nanograms per milliliter (mL), and that was four months 
previously.  The Veteran stated that he has had complete 
impotence since the prostate surgery.  He did not have any 
problems prior to this.  He reported occasional urinary 
leakage.  Sometimes he will dribble, but other times he has 
the urgency but is unable to maintain his sphincter control.  
He did not use a diaper or a pad.  He did not have rectal 
seepage or other symptoms of a radiation enteritis.  Since 
the surgery, the Veteran had four urethral strictures 
treated, including dilation by cystoscopy and actual lysis of 
adhesion.  The first surgery was a few months after his 
prostate surgery, the last was in 2004.  The Veteran stated 
that he had edema in his lower extremities.  This was 
identified well before the cancer surgery.

The Veteran indicated that he was last employed in October 
2003 as a production controller and administrator at Fort 
Carson.  He stated that he had sleep apnea, and his daytime 
somnolence made it impossible for him to stay awake on the 
job, so he left his work voluntarily.  

Upon physical examination, the examiner indicated that there 
was a well-faded scar suprapubic, and it appeared to measure 
17 centimeters (cm).  It was flat, well-healed, nontender, 
and nonadhering.  Genitourinary examination revealed that the 
testicles were normal in size and contour.  There was no 
inguinal node and no abdominal masses.  The Veteran was not 
wearing a pad.  

The diagnoses included prostate cancer, status post 
prostatectomy with residual scar as described, recurrent 
disease, status post external beam radiation therapy, with no 
current evidence of recurrent or metastatic disease, 
recurrent urethral strictures, urinary incontinence, as 
described, and impotence, as described.  

Private treatment records confirm that the Veteran underwent 
radical retropubic prostatectomy in April 1999 without 
complication.  Follow-up records report some nocturia, 
restricted urine flow, and erectile dysfunction.  

Given the above evidence, the Board finds that an initial 
compensable disability rating for service-connected 
residuals, prostate cancer is not warranted.  The Veteran was 
diagnosed with prostate cancer in 1999 and did not file a 
claim for service connection until 2005.  Also, there is no 
evidence of any current compensable residuals of prostate 
cancer.  While the Veteran did have four urethral strictures 
treated, the most recent was in 2004, one year prior to the 
Veteran's 2005 claim.  The evidence fails to show that the 
Veteran has any current renal dysfunction; urine leakage 
requiring the wearing of absorbent materials requiring 
changing less than two times per day; urinary frequency with 
daytime voiding interval between two and three hours or 
awakening two times per night; obstructed voiding; or urinary 
tract infection.  As such, the criteria for a compensable 
disability rating are not met.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the prostate, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  The VA examination, as a 
whole, provides evidence against a compensable evaluation. 	
        
        2.  Impotence

The Veteran's impotence is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.115b, DC 7599-7522.  DC 7599 
indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  
In the present case, the impotence was rated by analogy as 
penis, deformity, with loss of erectile power, evaluated 
under DC 7522.  Under Diagnostic Code 7522, a 20 percent 
rating is assigned when there is evidence of deformity of the 
penis with loss of erectile power.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power 
alone.  In other words, loss of erectile power without penis 
deformity does not warrant a compensable rating (aside from 
the special monthly compensation, which has already been 
granted in this case). 38 C.F.R. § 4.115(b), DC 7522.
 
As above, the Veteran was afforded a VA genitourinary 
examination in February 2006.  At that time the Veteran 
stated that he has had complete impotence since his 1999 
prostate surgery.  Genitourinary examination revealed that 
the testicles were normal in size and contour.  There was no 
inguinal node and no abdominal masses.


Given the above evidence, the Board finds that the criteria 
for a schedular 20 percent rating under DC 7522 is not 
warranted as there is no evidence of deformity of the penis.  
The Board has also considered whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period, but finds no evidence 
for a staged rating in this case.  Furthermore, a compensable 
disability rating under DCs 7520, 7521, 7523, or 7524 is not 
warranted as the Veteran has not had any of his penis or 
testes removed and there is no evidence of deformity.  
Special monthly compensation may be assigned for erectile 
dysfunction alone on the theory that it is analogous to the 
loss of a creative organ and the RO has already assigned 
special monthly compensation.  

3.	 Tidea Pedis

Service treatment records show that the Veteran was treated 
for a fungus infection involving the feet and toenails in 
1966/67.  The Veteran submitted an initial claim for service 
connection for a skin/ingrown toenail disorder in March 1985.  
A VA examination in April 1985 showed deformity of the right 
great toenail with obvious chronic fungal infection.  By 
rating decision dated in July 1985, the RO granted service 
connection for fungus infection of the feet with right great 
toenail deformity and assigned a noncompensable disability 
rating from March 1, 1985.  

The Veteran submitted a claim for an increased rating for his 
foot disorder in May 2005.  He contends that his service-
connected foot disorder is more disabling than currently 
evaluated.  He was afforded a VA examination in February 
2006.  In an April 2006 rating decision, the RO recharactized 
the Veteran's bilateral foot disorder as tinea pedis, 
bilateral (previously shown as fungus infection, foot, right 
great toenail deformity) and continued a noncompensable 
disability rating.   

The Veteran's bilateral tinea pedis is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.118, DC 7899-
7813.  DC 7899 indicates the disability is not listed in the 
Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury. 38 C.F.R. 
§§ 4.20, 4.27.  In the present case, the bilateral tinea 
pedis was rated by analogy as dermatophytosis, evaluated 
under DC 7813 which indicated that this disorder should be 
rated based on scars (DCs 7801-7805) or dermatitis (DC 7806), 
depending on the predominant disability.  

Evidence relevant to the current level of severity of the 
Veteran's bilateral tinea pedis includes a VA examination 
conducted in February 2006.  During this examination the 
Veteran indicated that his primary complaint regarding the 
bilateral lower extremities was dryness, which had been a 
problem for the past five to ten years.  He did note, 
however, darkening of the skin that had progressed slowing 
and in parallel with the problems of lower extremity edema 
that he had noted for approximately the last 16 years.  The 
swelling in his legs results in significant pain and 
difficulty walking, including on stairs.  Elevation and 
support hose help somewhat with the leg aching and swelling, 
but never eliminate it.  He used Vaseline Intensive Care 
lotion every other day, which helped to reduce overall skin 
dryness and Ketoconacole cream every day for an uncertain 
period of time for super-infection of his legs with 
superficial fungus (tinea).  

Upon physical examination, there was bilateral 2+ pitting 
edema up to approximately the knee in spite of wearing knee-
high compression stockings.  There was marked 
hyperpigmentation with some mild erythema on both lower legs 
and feet.  There was significant thickening of all ten 
toenails with marked subungual debris and scaling on the 
bottom of the foot in a moccasin distribution, consistent 
with tinea pedis.  There was no ulceration or skin breakdown 
and the percentage exposed by surface area was zero percent.  
The total body surface area involved was approximately 10 
percent.  

The final diagnosis was chronic stasis dermatitis, bilateral 
lower legs due to chronic bilateral venous insufficiency, 
complicated by tinea pedis infections of both feet and all 
toenails.  The tinea infection was reportedly the result of 
venous stasis, as well as perhaps exacerbated by his weight.  
The examiner indicated that the Veteran's lower extremity 
edema seemed to significantly affect the Veteran's activities 
of daily living.  The examiner also noted that the Veteran 
left his job two years earlier because he was having problems 
falling asleep at work.    

Also of record are VA treatment notes dated from November 
1985 to March 2007 and private treatment records dated from 
December 1998 to June 2003.  While these records reflect some 
complaints of skin problems they primarily show treatment for 
the Veteran's prostate disorder and venous insufficiency.  

Service connection is in effect for venous insufficiency of 
the bilateral lower extremities, with separate 40 percent 
disability ratings for each leg.  As the Veteran is already 
in receipt of compensation for any symptoms associated with 
his venous insufficiency, those symptoms are not for 
consideration in evaluating the tinea pedis.  38 C.F.R. 
§ 4.14.    

The Board finds the Veteran's predominant disability is more 
analogous to dermatitis.  Under DC 7806, disorders of the 
skin will be rated as follows: More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period will result in a 60 percent 
evaluation.  20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period will result in a 
30 percent evaluation.  At least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period will result in 
a 10 percent evaluation.  Less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period will result in a non compensable evaluation.  38 
C.F.R. § 4.118, DC 7813-7806.  

In light of the foregoing, the Board finds that the medical 
evidence of record supports assignment of 10 percent 
disability rating and no higher under DC 7806 for the 
Veteran's service-connected tinea pedis.  As above, the 
February 2006 VA examiner opined that the total body surface 
area of the Veteran's tinea pedis was approximately 10 
percent.  As such, the Veteran is entitled to a 10 percent 
disability rating under DC 7806. 

As for the possibility of an even higher rating, there is no 
evidence that the Veteran's tinea pedis affects more than 20 
percent of the entire body or exposed areas affected.  Nor is 
there evidence that the Veteran's tinea pedis required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Therefore, the assignment of a disability rating 
greater than 10 percent under DC 7806 must be denied.  There 
are no other alternative diagnostic codes under 38 C.F.R. § 
4.118 that could apply to the Veteran's tinea pedis.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the Veteran's bilateral tinea pedis.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
record shows that the Veteran has been unemployed since 
October 2003; however, the February 2006 skin and prostate VA 
examinations include the Veteran's self-report that he left 
his job due to sleep apnea.  In a June 2009 rating decision, 
he was awarded Individual Unemployability.  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
disabilities considered herein.  The competent medical 
evidence of record shows that residuals of prostate cancer 
and his foot condition complained of are specifically 
contemplated by the rating criteria.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  


Complete notice was sent in June 2005, August 2005, October 
2005, March 2006, and June 2008 letters and the claims were 
readjudicated in a June 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

ORDER

An initial compensable disability rating for service-
connected residuals, prostate cancer is denied.

An initial compensable disability rating for service-
connected impotence, secondary to prostate cancer is denied.

A 10 percent disability rating, and no higher, for service-
connected tinea pedis, bilateral is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits..



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


